Exhibit 10.21

 

[g296571kki001.gif]

 

June 9, 2011

 

Doug Marohn

1509 Kish Boulevard

New Port Richey, FL 34655

 

Dear Doug:

 

I am pleased to confirm our offer of employment to join TMX Finance, LLC (the
“Company”).

 

Your responsibilities have been outlined during your discussions with us. In
making this offer, we express not only our recognition of your credentials and
accomplishments but also our enthusiasm of you joining the Company. The
following information explains the provisions of your agreement to join the
Company:

 

TERMS OF AGREEMENT

 

·             Position: Vice President of Operations. Once you are fully
responsible for the P&L for an assigned area of the Company, your title will
change to Senior Vice President of Operations.

 

·             Status:  Exempt

 

·             Manager:  Joe Venezia, President

 

·             Department:  Operations

 

·             Effective Date:  On or before August 15, 2011

 

·             Compensation: Base Salary of $262,500 to be paid in approximately
equal bi-weekly installments.

 

·             Bonus: A guaranteed bonus amount of $125,000 will be paid out
after the completion of your training period, maximum of six months. Once you
are fully responsible for the P&L for an assigned area of the Company, a fixed
percentage of profit for that area will be determined

 

·             Amendment (Bonus addition):  A bonus extension in the amount of
$125,000 will be paid out after six months of employment and no later than
September, 2012. Once employee is fully responsible for the P&L for an assigned
area of the Company, a fixed percentage of profit for that area will be
determined and will require executive approval.

 

·             Paid Time Off: Upon effective date, you will accrue 3.69 hours of
Paid Time Off (PTO) per pay period for a total of 12 days per year.

 

·             Health Insurance Allowance:  You are entitled to reimbursement for
actual health premium costs up to a maximum of $750.00 Medical Coverage (subject
to all applicable payroll taxes).

 

·             401k Plan: All employees are eligible to participate in the 401k
plan during the first open enrollment held six months after the Effective Date.
Open enrollments are held four times per year. If you are a participant in the
plan, after one full year of service, the Company will match 50% up to 6% of
your earnings. You must be an active employee on December 31st of the plan year
for which the match is calculated.

 

--------------------------------------------------------------------------------


 

·             Moving Terms: The Company will pay for the packaging and shipping
of your household goods through Bekins Moving Company. The Company will provide
you with the appropriate contact and website information in order to facilitate
your move directly with Bekins.

 

·             Temporary Housing: The Company will offer you $2,500 (NET) per
month to cover rent expenses for six months, grossed up for all applicable
payroll taxes.

 

·             Real Estate Transactions: The Company will pay up to a maximum of
7.0% (net) of the sales price of your home in New Port Richey, Florida (up to
$25,000) for your use of realtor fees, loan origination fees or other real
estate expenses associated with your relocation.

 

·             Miscellaneous Relocation Items: The Company will pay for two house
hunting trips for the employee plus one family member. The costs associated will
include flights and hotels. You will receive 3 pre-approved PTO days to locate
appropriate housing and travel with supervisor approval.

 

·             Severance: In the event that your employment with the Company is
terminated involuntarily, except in the event of termination for cause or by
reason of death or disability, and you execute a separation agreement including
a general release in form and substance acceptable to the Company, you shall
receive six months of base salary paid in normal pay cycle installments, and six
months of medical reimbursement paid monthly.

 

·             Non-Competition: Your employment will be contingent upon your
execution of a Confidentiality, Non-Competition and Non-Solicitation Agreement
satisfactory to the Company. You have been provided a copy of the Company’s
current form of such agreement. In addition, you and the Company will enter an
Employment Covenants Agreement substantially in the form previously provided to
you upon the effectiveness of a new Georgia law governing such agreements. Any
payments due hereunder would be contingent upon your remaining in compliance
with these agreements.

 

The Company’s policies and plan documents govern benefits provided to employees
and should be consulted for the details of the plan. The benefits described in
this letter are provided for informational purposes only. At the Company’s
discretion, policies pay, and benefits may be changed at any time, and this
letter does not establish any vested rights in pay or benefits. This letter does
not create a contract of employment or a contract for pay or benefits.

 

Your employment relationship with the Company is at the will of either party,
meaning that your employment with the Company will continue until the employment
relationship is terminated by the Company or you. You may terminate your
employment at any time and for any reason whatsoever simply by notifying the
Company. Likewise, the Company may terminate your employment at any time with or
without cause or advance notice. This at-will employment relationship between
the Company and you cannot be changed except in writing signed by the Company’s
Chief Executive Officer. Nothing contained in this offer of employment shall be
construed as guaranteeing employment for a specific period of time or for future
employment. Your employment is subject to all policies and procedures of the
Company.

 

The first 90 days of employment are considered an orientation period that gives
you and the Company a chance to get to know each other. Your performance will be
evaluated during this time to assess your potential for continued employment.
This period also provides you with the opportunity to evaluate the Company as an
employer. We encourage you to share your thoughts with your supervisor during
your orientation review.

 

--------------------------------------------------------------------------------


 

As with all employment offers, this agreement is contingent upon your completion
of the Company’s complete application process, including, but not limited to
satisfactory completion of a background check.

 

It is the Company’s policy not to infringe upon the proprietary information,
trade secrets, or confidential information of third parties. In addition, it is
the Company’s policy not to interfere with their parties contractual or business
relations. Therefore, I also write to confirm that you have represented and
warranted that you are not subject to any agreement that would prevent you from
performing your duties for the Company, and that you are not subject to or in
breach of any non-disclosure agreement, including any agreement concerning trade
secrets or confidential information owned by any other party. Please notify the
undersigned if you are subject to a confidentiality, non-compete, or
non-solicitation agreement that may restrict your activities at the Company.
Finally, I write to confirm that, during your employment with the Company, you
will not use, disclose, or reverse engineer (i) any confidential information or
trade secrets of any former employee or third party, or (ii) any works of
authorship developed in whole or in part by you during any former employment or
for any other party, unless authorized in writing by the former employer or
third party.

 

This document supersedes all prior verbal and written compensation discussions
and agreements.

 

Formalities aside, I am very pleased to offer you this position, and I look
forward to you becoming part of our Team. Please don’t hesitate to give me a
call if you have any questions on any of the above.

 

 

Sincerely,

 

 

 

/s/ Tracy Young

 

Tracy Young

 

CEO

 

 

--------------------------------------------------------------------------------